Appeal by defendant from a judgment of the Supreme Court, Kings County (Cohen, J.), rendered June 7, 1982, convicting him of manslaughter in the *583first degree, assault in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence adduced at trial was sufficient to permit a rational trier of fact to find that the People disproved defendant’s justification defense beyond a reasonable doubt (.People v Contes, 60 NY2d 620; Penal Law, §§ 35.00, 35.15, subd 2, par [a]).
We have considered defendant’s remaining contentions and find them to be either unpreserved or lacking in merit. Titone, J. P., Mangano, Brown and Rubin, JJ., concur.